Exhibit 99.1 PRESS RELEASE WiLAN Reports 2016 First Quarter Financial Results Revenue and Earnings grow significantly on the strength of robust license activity OTTAWA, Canada – April 27, 2016 – WiLAN (TSX:WIN) (NASD:WILN) today reported financial results for the three months ended March 31, 2016. All financial information in this press release is reported in U.S. dollars, unless otherwise indicated. First Quarter 2016 Highlights · Revenues of $30.1 million · Revenues of $112.6 million for the trailing twelve month period · EBITDA* of $19.8 million, or $0.16 per basic share · EBITDA of $69.8 million for the trailing twelve month period · GAAP net earnings of $4.9 million, or $0.04 per basic share · Cash balance increased to $101.8 million at March 31, 2016 · Returned $3.4 million to shareholders in dividend payments and buyback purchases · Signed 11 license agreements “Our strong performance in Q1 reflects the continued execution of our partner and portfolio program strategy and our focus on closely managing expenses,” said Jim Skippen, CEO of WiLAN. “We signed 11 licenses in the quarter including agreements with two of the top three semiconductor foundries in the world – TSMC and GlobalFoundries – which helped to drive our revenue growth. Our 65% EBITDA margin and cash flow generation in Q1 reflect the scalability and profitability in our model and its ability to deliver results over the long-term.” Approval of Eligible Dividend The Board of Directors declared an eligible quarterly dividend of CDN$0.0125per common share to be paid onJuly 7, 2016,to shareholders of record onJune 13, 2016. First Quarter 2016 Revenue Review In the three month period ended March 31, 2016, WiLAN generated revenues of $30.1 million, compared with $20.4 million in the same period last year. The increase in revenue is attributable to fixed payment license agreements signed during the three months ended March 31, 2016 partially offset by the completion of certain fixed payment license agreements signed in previous years. www.wilan.com © copyright Wi-LAN 2016 1 PRESS RELEASE First Quarter 2016 Operating Expense Review Cost of revenue expenses
